Citation Nr: 1735887	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO.  12-22 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus.

2.  Entitlement to service connection for obstructive sleep apnea.

3.  Entitlement to an initial compensable evaluation for xerosis affecting the plantar surfaces of the feet.


REPRESENTATION

Appellant represented by:	Minnesota Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from June 1994 to May 1998.

This matter comes before the Board of Veterans' Appeals (Board) from August 2011, August 2015, and December 2015 rating decisions of Department of Veterans Affairs (VA) Regional Offices (RO).

The issue of service connection for bilateral pes planus was previously before the Board in May 2014 and July 2016, at which time the Board remanded it for additional development.  The requested development has been completed, and the claim is properly before the Board for appellate consideration.

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in April 2017.  A transcript has been associated with the claims file.

The issues of entitlement to an increased evaluation for xerosis affecting the plantar surfaces of the feet is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence is in relative equipoise regarding whether the Veteran's bilateral pes planus is related to service.

2.  The Veteran's obstructive sleep apnea was incurred in service.

CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral pes planus have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria for service connection for obstructive sleep apnea have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting service, was aggravated therein.  38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability, there must be competent evidence of the following:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or nexus between the present disability and the disease or injury incurred or aggravated during service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Shedden, 381 F.3d at 1167; Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102 (2016).  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

A.  Bilateral Pes Planus

The service treatment records (STRs) do not show complaints, treatment, or diagnoses related to bilateral pes planus.

At a March 2009 VA examination for the left foot the Veteran said that his feet hurt around the heels and were worse with prolonged standing and walking.  Pes planus was not present at the examination.  December 2011 VA podiatry treatment records indicate that the Veteran had flat feet with pronation.  He was cast for custom orthotics.  August 2013 VA treatment records indicate that the Veteran had flatfoot.  

The Veteran wrote in March 2015 that he was checked for flat feet when he entered military service and did not have them at that time.  During his service he had four years of forced marches of as long as 25 miles with a 75 to 100 pound pack on his back while wearing boots.

The Veteran had a VA examination in June 2015 at which he was diagnosed with bilateral pes planus.  He reported bilateral foot pain at the end of his active service.  At the time of the examination he had daily aching and some burning pain on the plantar surfaces of the feet.  Custom orthotics helped with endurance but did not result in resolution of the pain.  On examination there was pain in both feet.  In August 2015, the examiner opined that pes planus was not at least as likely as not incurred in service because there was no evidence of pes planus in the STRs and it was less likely that newly acquired pes planus would not be identified at the separation examination.

In October 2015 a private physician diagnosed the Veteran with bilateral pes planus.  The Veteran said that he entered the Marines with normal arches and that when he completed his four years of service he had flat feet.  He reported achy fatigued feet that limited long periods of standing and exercise.  The Veteran continued to use orthotics.  On examination there was decreased longitudinal arch height bilaterally.  The physician did not provide an opinion on etiology.

The Veteran wrote in October 2015 that after basic training and infantry school he served for two years in a security position that required standing guard on an ongoing basis.  For the next two years he was in a position that involved training marches of as long as 26 miles with full packs while wearing the boots he was issued.  During his service he was given ibuprofen by corpsmen and was told to keep going, which is what he did.  When his service was ending he was not thinking of the problems he had and did not know that he should get his foot problems documented.  At November 2015 VA treatment the Veteran reported chronic foot pain that he said was from flat feet.

In January 2016 a VA examiner reviewed the record and opined that it was less likely than not that bilateral pes planus was incurred in or caused by the claimed in-service injury, event, or illness.  It was noted that bleeding is not associated with pes planus, which is a deformity of the arch of the foot, resulting in flat feet.  Pes planus has been associated with a posttraumatic etiology, but there is no evidence of such in injury in the Veteran's records.  A stress fracture of the shafts of the metatarsal bones are the most common injury associated with marching, but there is no evidence of such an injury.  Probative value cannot be given to this opinion because the rationale does not withstand logic.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) ("...[M]ost of the probative value of a medical opinion comes from its reasoning" and the Board "must be able to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion.").  While the examiner is correct there was not a traumatic event in service relating to the feet, the post-service record also does not show a traumatic event.  Using the examiner's rationale, it would also be less likely that pes planus was incurred after service.  Nonetheless, the record shows that the Veteran has pes planus that was not present when he entered service, and therefore it had to be incurred either in or after his military service.

The Veteran had another VA examination in May 2016 at which he was diagnosed with bilateral pes planus.  He described pain with weightbearing and burning pain with walking for more than 45 minutes.  The Veteran continued to use arch supports.

The Veteran testified at the April 2017 Board hearing that during service his feet would get red on the bottom after marches.  Corpsmen gave him ibuprofen.  He observed that his feet got flatter during service.  The Veteran's mother wrote in June 2017 that the Veteran never had a problem with his feet prior to his military service.  When he came home during service he complained that his feet hurt.  She also wrote that his feet looked different after his military service.

The Veteran is competent to state that his feet got flatter during service, and his mother is considered competent to report that his feet had a changed appearance after service.  The condition of flat feet (i.e., pes planus) is a condition capable of lay observation. See Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (holding that "pes planus is the type of condition that lends itself to observation by a lay witness").  The Board finds the Veteran and his mother to be credible regarding in-service symptomatology, and the Veteran is credible regarding why he did not report his foot problems at his separation examination.  Therefore, probative value is not given to the August 2015 VA examiner's opinion because it is based on the separation examination.  While pes planus was not present at the March 2009 left foot VA examination, the more competent and credible lay evidence shows that the Veteran's feet became more flat during service and that there has been a diagnosis of pes planus since 2011.  Furthermore, only the left foot was examined in March 2009.

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102.  The Board finds that the evidence is at least in equipoise regarding whether the Veteran's bilateral pes planus is related to service, and therefore service connection is warranted.  

B.  Sleep Apnea

The STRs do not show any complaints, diagnoses, or treatment related to sleep apnea.  The Veteran was diagnosed with obstructive sleep apnea in June 2014 based on an auto-titrate positive airway pressure (APAP) diagnostic study.  He was to start using a CPAP machine.  

In September 2015, a VA examiner opined that it is less likely than not that sleep apnea was incurred in service or caused by asbestos exposure in service.  The examiner noted that the medical literature does not support that asbestos exposure can lead to sleep apnea.

The Veteran had a VA examination in May 2016 and then in a June 2016 examination report addendum, the examiner opined that it is less likely than not that sleep apnea was due to environmental exposures.  The examiner noted that important risk factors were advancing age, male gender, obesity, and craniofacial or upper airway soft tissue abnormalities.  Additional risk factors were noted to be smoking, nasal congestion, menopause, family history, pregnancy, end-stage renal disease, congestive heart failure, chronic lung disease, and stroke.  The Veteran had rhinitis, which could be a risk factor but was unrelated to the environmental exposures.

The Veteran wrote in December 2016 that while he was in the Marines his rack mates told him about his snoring and that he had other respiratory problems while sleeping.  His parents told him the same thing when he was home on leave.  He did not report it during his service because he was unaware of sleep apnea.  In addition, as a Marine he had many different sleeping patterns due to the differing times of patrols and guard duty.

The Veteran's ex-wife wrote in a March 2017 statement that she noticed that the Veteran had a problem with snoring when they began dating in 1999.  He would also awaken during the night gasping for air and was always tired.  In April 2017 an individual who served with the Veteran in the Marines wrote that they were in the same berthing area for two years and that the Veteran would snore and awaken at night gasping for air.  The Veteran's mother wrote in April 2017 that he did not have problems sleeping before military service.  She noticed when he was home on leave during service that he snored and would stop breathing while sleeping.  It was the Veteran's assertion at the April 2017 Board hearing that he snored during his military service and had had the same symptoms since service. 

The Veteran had a private sleep center consultation in April 2017.  The physician wrote that the letter from the individual who served with the Veteran indicates that the Veteran had classic signs of sleep apnea during service, the Veteran had significant obstructive sleep apnea while on active duty.

The Veteran and the other individuals who observed the Veteran's snoring and other respiratory difficulty while sleeping are competent to report their observations, and the Board finds them to be credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Furthermore, probative value is given to the April 2017 medical opinion because it was based on the symptoms that the Veteran had during service.  See Nieves-Rodriguez, 22 Vet. App. at 304.  Therefore, the Board finds that service connection for obstructive sleep apnea is warranted.



ORDER

Service connection for bilateral pes planus is granted.

Service connection for obstructive sleep apnea is granted.


REMAND

The Veteran is seeking an initial compensable evaluation for xerosis affecting the plantar surfaces of the feet.  He had a VA examination for skin diseases in June 2015 at which it was noted that he used the topical moisturizing lotion Lac-Hydrin.  He had used it for more than six weeks but did not use it constantly or near-constantly.  There was dry and slightly scaling skin on the plantar surfaces of the feet, and 0 percent of exposed area and less than 5 percent of total body area were affected.

The Veteran had another VA examination in May 2016 at which he said that the prescribed ammonium lactate cream for the bottom of his feet was not effective.  The examiner noted that the Veteran had used topical medication on a constant or near constant basis over the past 12 months.  There had not been other treatment in the past 12 months.  The Veteran testified at the April 2017 Board hearing that he was prescribed Ammonium 12 percent lotion and ketoconazole cream for his feet.

Under the rating criteria, the use of intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs would qualify the Veteran for a compensable evaluation.  Therefore, the claim must be remanded to obtain a medical opinion regarding whether the medications that the Veteran has used for xerosis affecting the plantar surfaces of the feet are like or similar to a corticosteroid or other immunosuppressive drug.  See Warren v. McDonald, 28 Vet. App. 194, 199 (2016).

VA treatment records to June 2016 have been associated with the claims file.  The RO should therefore attempt to obtain all relevant VA treatment records dated from 
June 2016 to the present, while the claim is in remand status.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from June 2016 to the present.

2.  Thereafter, obtain an opinion from an appropriate medical professional (hereinafter referred to as the examiner).  The Veteran need not be scheduled for an in person examination.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims folder and the Remand have been reviewed.  

The examiner is to provide an opinion regarding whether each of the medications that the Veteran has used for xerosis affecting the plantar surfaces of the feet, including topical Lac-Hydrin, topical Ammonium, and topical ketoconazole, are like or similar to a corticosteroid or other immunosuppressive drug.

The examiner should provide a rationale as applicable for any opinion offered.

3.  After completing the above actions, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case and an appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


